DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent application 62/889306 is acknowledged.

Status of the Claims
	Claims 1-40 are currently pending and have been considered below. 

Claim Objections
Claims 9, 14-16, and 36-38 are objected to because of the following informalities: 
Claim 9 recites “patent” in line 11, which should be “patient.” 
Claim 14 recites “wherein: the wherein the predicted event includes…” in lines 1-2, which should be corrected to “wherein: the predicted event includes….” 
Regarding claims 15-16 and 36-38, the first letter of each claim should be capitalized. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a load identifier configured to receive electrical measurement and disaggregate the electrical measurement” in claim 35. Here the term “identifier” is a generic placeholder that is not modified by sufficient structure to perform the functions of receiving electrical measurements and disaggregating the electrical measurements. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the present case, Applicant’s specification discloses that the load identifier is “a load identifier inbuilt microprocessor” in para [0037], and provides a brief overview of “load identification algorithms” in paras. [0027]-[0028]. Thus, the load identifier is interpreted as being a microprocessor or equivalent with programming that allows it to identify particular electrical appliances, devices, etc. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites “a load identifier” configured to receive electrical measurement and disaggregate the electrical measurement. As explained in the claim interpretation section above, the term “identifier” serves as a generic placeholder that does not denote any particular structure that would allow the element to perform the claimed functions, and thus claim 35 invokes 35 U.S.C. 112(f). Thus, Examiner turns to the specification to disclose the specific structure of the load identifier. Para. [0037] discloses that a load identifier can be “a load identifier inbuilt microprocessor,” and paras. [0027]-[0028] provide a brief overview of use of “load identification algorithms.” However, the specification does not specifically describe the load identification algorithms that would allow the microprocessor element to perform the disaggregation function, and thus the specification does not adequately link the structure of the microprocessor to the function recited in the claim. That is, despite specifying that the load identifier is a computer processing element running load identification algorithms, the algorithms are not described in sufficient detail to show exactly how the microprocessor disaggregates received electrical measurements, and thus the function is not sufficiently linked to the disclosed structure. Accordingly, the claims do not comply with the written description requirement and are rejected under 35 U.S.C. 112(a). 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the sleep angle of the patient" in line 4. There is insufficient antecedent basis for “the sleep angle” in the claim because there is no previously introduced “sleep angle” to which “the sleep angle” refers. For purposes of examination, Examiner interprets “the sleep angle” as “a sleep angle” newly introduced by the claim. 
Claim 30 recites that the system determines the activity of the patient “by labeling machine learning models of prediction of identified behavior.” It is unclear what this limitation is intended to cover because there is no explanation of what elements are actually being labeled, how the labeling occurs, etc. For example, some type of machine learning model might be labeled, or the outputs of machine learning models might be labeled, or some other element might be labeled. It is also unclear how the labeling function specifically relates to the determination of an activity. Based on paras. [0039] & [0056] the specification, Examiner interprets this claim as indicating that the system determines activity of the patient by utilizing the labeled outputs of various machine learning models, i.e. sensor data is fed into a machine learning model which learns and labels the combination of sensor inputs as indicating particular activity as an output, then the system selects the output label as the determined activity. In other words, the claim will be interpreted as determining the activity of the patient “by utilizing labeled outputs of machine learning models trained to identify patient behavior.”
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-23 and 25-40 are directed to a system (i.e. a machine) and claim 24 is directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a system comprising at least one processor and at least one memory including program code to implement the functions of the invention, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
determining an activity of the patient based on the received at least one measurement; and 
predicting an event of the patient based on the determined activity.  
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of mentally processing patient data from sensors to determine a patient activity (e.g. determining that a patient is exercising by looking at heart rate), and then predicting an event based on the activity (e.g. determining that a patient will have a lower risk of heart disease because they are exercising regularly). Thus, the claim recites an abstract idea in the form of a mental process. Claim 24 recites substantially similar limitations and also recited an abstract idea in the form of a mental process under the same analysis. 
Independent claim 25 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a system comprising at least one processor and at least one memory including 
determining the activity of the patient based on: (i) training data from a home of the patient, and (ii) the received at least one measurement from the at least one sensor; wherein the activity includes at least one of: a common daily activity; an activity of daily living (ADL); chronic obstructive pulmonary disease (COPD); congestive heart failure (CHF); chronic liver disease (CLD); mild cognitive impairment (MCI); and co-morbidities. 
This step may be performed entirely in the human mind because a human is reasonably capable of mentally processing past patient data (i.e. training data) as well as patient data from sensors to determine a patient activity (e.g. determining that a patient is cooking dinner (a common daily activity / ADL) by looking at gas meter data and presence sensor data to determine the patient is in the kitchen and using the stove, paired with past data indicating that when a patient is in the kitchen at a certain time they are likely making dinner). Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-23 and 26-40 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 25, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-23, 26-29, 31, 35, and 39-40 recite further limitations that merely further limit the abstract idea of the independent claims. Specifically, claims 2 and 13-23 describe the type of predicted event, which a human actor would be capable of mentally determining. Claims 3, 5, and 39-40 describe the type of determined activity, which a human actor would be capable of mentally determining from sensor data. Claim 4 recites that the activity is determined based on ground truth observations and training data from a home of the patient or from a population of patients, which merely further describes further data that a human actor could view and mentally analyze to determine patient activities. Claims 6 and 7 recite generating an alarm if a predicted event is predicted to occur within a predefined time period, which a human actor would be capable of recognizing mentally. Claims 8-9, 26-28, and 35 describe types of sensors whose data is analyzed in the independent claims, and each type of sensor listed could output data that a human actor could easily view and analyze. Claim 10 recites predicting the event based on a score and generating two tiers of alerts based on the score exceeding two thresholds, which a human actor could mentally perform by calculating a simple score and noting 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 25 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claims 1 and 25 include at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to perform various steps; as well as the functional additional element of receiving at least one measurement from at least one sensor. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. electronic patient monitoring). Further, the additional elements in each claim merely amount to instructions to implement an abstract idea on a computer (e.g. using computer program code executed by a processor to perform functions that may be performed mentally) and add insignificant extra-solution activity (e.g. receiving sensor data amounts to necessary data gathering). Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 24 does not include additional elements that integrate the abstract idea into a practical application. The only additional element of claim 24 is receiving at least one measurement from at least one sensor, which amounts to insignificant extra-solution activity in the form of necessary data gathering (similar to claims 1 and 25 above) because the generic step of receiving sensor data is a necessary starting point for the main analysis steps of the invention. Accordingly, this claim as a whole is directed to an abstract idea without integration into a practical application.
The judicial exception recited in dependent claims 2-23 and 26-40 is also not integrated into a practical application. Claims 2-5, 8-10, 12-13, 15, 17, 19, 21, 23, 26-31, and 39-40 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, and thus do not provide integration into a practical application. Claims 6 and 7 introduce additional elements of audio or visual alarms, which amount to insignificant extra-solution activity because they merely function to output results of the main analysis steps, similar to printing a report. The particular sensor types described in claims 8-9 and 26-28 merely tie the invention to the particular technical fields of power usage monitoring, water usage monitoring, patient monitoring, etc. and do not provide a practical application. Claim 11 introduces the additional elements of a water sensor configured to measure toileting of the patient and a respiration sensor configured to measure a respiration rate of the patient, which merely act as means of necessary data gathering for the main analysis/prediction step of the invention 
Accordingly, the additional elements of claims 1-40 do not integrate the abstract idea into a 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory including computer program code used to perform the determining, predicting, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0038] & [0045] of Applicant’s specification, where the functions of the invention are described as being performed by hub 20 which “is a hardware container unit comprised of a microprocessor 22 and a communications gateway 24” and where in some embodiments “the microprocessor 22 is a quad core microprocessor.” From this disclosure, one of ordinary skill in the art would understand that a generic microprocessor (e.g. a quad core microprocessor) programmed with certain computer code would be able to accomplish the functions of the invention. Further, use of a processor and programmed memory to receive and analyze data from sensors in a patient’s home is well-understood, routine, and conventional as evidenced by at least Williams et al. (US 10825318 B1) abstract & Fig. 1; Cuddihy et al. (US 20080117060 A1) Fig. 1 & [0034]; Gould et al. (US 20170004286 A1) abstract & Fig. 30A; Kutzik et al. (US 20050278409 A1) [0005] & [0021]; and Tran et al. (US 20080001735 A1) Fig. 1, and thus does not provide an inventive concept. 
Regarding the use of machine learning models and outputs to determine event predictions and/or activities of a patient (as in claims 16, 18, 20, 22, and 30), these additional elements amount to no more than mere instructions to apply the exception using generic computer components because the machine learning models are recited at a high level of generality and only serve to automate otherwise-abstract processes. As evidence of the generic nature of the machine learning models, Examiner notes para. [0050] of Applicant’s specification, noting “Several standard machine learning methods are applied and non-standard models to develop feature generation 215, activity classification 220, activity discovery 225, and human subject attribution 230…. Support vector machine, logistic regressions, random forest, sequential pattern mining and convolutional neural network methods are applied within a set of model 
Regarding the functional additional elements, as noted above, the steps of receiving data from various sensors as well as displaying data on a dashboard amount to insignificant extra-solution activities. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving sensor measurements, displaying information on a dashboard) is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). Additionally, the claims specifying a particular type of sensor, activity, or event type each merely generally link the invention to a particular field of use, and thus do not provide significantly more than the abstract idea itself. 
Thus, when considered as a whole and in combination, claims 1-40 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 23-25, 29-31, 33, and 36-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 10825318 B1).
Claims 1 and 24
a system for predicting an event for a patient comprising: 
at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the system at least to (Williams Fig. 1, Col6 L41-48, noting server 106 comprising processor 112 and memory 114 that execute software applications to perform functions of the invention): 
receive at least one measurement from at least one sensor (Williams Fig. 1, Col5 L22-30, Col6 L35-37, noting various sensors 102 that provide data to the server 106); 
determine an activity of the patient based on the received at least one measurement (Williams Col6 L45-48, noting the server analyzes the received sensor data to determine information associated with an individual (i.e. a patient); examples of determined information are noted in Col6 L49 – Col7 L40, including patient presence, walking patterns / gait, movements and activities related to cooking, cleaning, exercise, entertainment, medical device use, etc. which are considered equivalent to determining an activity of the patient); and 
predict an event of the patient based on the determined activity (Williams Col7 L56-66, noting the server analyzes the information associated with the individual (i.e. the determined activities) to determine a condition associated with the individual; examples of conditions include medical conditions, cognitive conditions, falls or other emergency conditions, etc. as noted in Col7 L63-66 & Col19 L20-31, which are considered equivalent to events. The system includes prediction of a condition (i.e. event) as specifically noted in Col13 L53-60).  
Claim 24 recites substantially similar subject matter as claim 1, and is also rejected as above.
Claim 25
Williams teaches a system for determining an activity of a patient comprising: 
at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the system at least to (Williams Fig. 1, Col6 L41-48, noting server 106 comprising processor 112 and memory 114 that execute software applications to perform functions of the invention): 
receive at least one measurement from at least one sensor (Williams Fig. 1, Col5 L22-30, Col6 L35-37, noting various sensors 102 that provide data to the server 106); and 
determine the activity of the patient based on: (i) training data from a home of the patient, and (ii) the received at least one measurement from the at least one sensor (Williams Col6 L45-48, noting the server analyzes the received sensor data to determine information associated with an individual (i.e. a patient); examples of determined information are noted in Col6 L49 – Col7 L40, including patient presence, walking patterns / gait, movements and activities related to cooking, cleaning, exercise, entertainment, medical device use, etc. which are considered equivalent to determining an activity of the patient. Determinations can be made based on knowledge gleaned from historical training data from a home of a patient fed into a machine learning model that is then applied to current sensor data as summarized in Fig. 5 and described in Col12 L28-51 & Col13 L49-60); 
wherein the activity includes at least one of: a common daily activity; an activity of daily living (ADL); chronic obstructive pulmonary disease (COPD); congestive heart failure (CHF); chronic liver disease (CLD); mild cognitive impairment (MCI); and Co-Morbidities (Williams Col6 L49 – Col7 L40, noting detected activities include movements and activities related to cooking, cleaning, exercise, entertainment, medical device use, etc. which are considered equivalent to common daily activities and/or activities of daily living).  
Claim 3
Williams teaches the system of claim 1, and further teaches wherein the determined activity includes one of: respiratory rate; heart rate; toilet flushes; paroxysmal torso motion; use of a medical device; night-time walking; sleep angle; gait speed; bed/chair-to-standing time; stair ascent/descent time; amount/speed of locomotion; 23cooking; eating; bathing/showering; personal hygiene; household chores; and home leaving regularity (Williams Col6 L49 – Col7 L40, noting detected activities include breathing rate, heart rate, medical device use, movements and activities related to cooking, cleaning, exercise, entertainment, walking patterns / gait, personal hygiene, entrance / exit of the home, etc.).  
Claim 4
Williams teaches the system of claim 1, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity of the patient further based on: (i) ground truth observations, and (ii) training data from a home of the patient or from a population of patients (Williams Fig. 5, Col12 L28-51, Col13 L40-60, 
Claim 5
Williams teaches the system of claim 1, and further teaches wherein the activity includes a time the patient spends performing the activity (Williams Col6 L49 – Col7 L40, noting detected activities include time spent in a space, time spent outside the house, time duration of lights on or off, etc.).
Claim 23
Williams teaches the system of claim 1, and further teaches wherein the predicted event includes chronic disease exacerbation or health status decline disease-agnostic (Williams Col9 L52-61, Col18 L33-48, noting scoring and evaluation of user data to determine progress or decline of a monitored individual regarding their ability to live independently; generation of a low independent living score as in Col9 L52-61 & Col21 L20-28 would be considered prediction of health status decline disease-agnostic). 
Claim 29
Williams teaches the system of claim 25, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity of the patient further based on ground truth observations (Williams Fig. 5, Col12 L28-51, Col13 L40-60, Col16 L24-56, noting determination of patient activities can be made based on knowledge gleaned from historical training data from a home of a patient analyzed by a supervised machine learning model that is then applied to current sensor data. This method includes receiving historical sensor data and data indicating the actual conditions (i.e. ground truth observations) associated with the historical individuals).  
Claim 30
Williams teaches the system of claim 25, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity of the patient by labeling machine learning models of prediction of identified behavior (Williams Fig. 5, Col12 L28-51, Col13 L40-60, Col16 L24-56, noting determination of patient activities can be made based on knowledge gleaned from historical training data from a home of a patient analyzed by a supervised machine learning model that is then applied to current sensor data. This method includes receiving historical sensor data and data indicating the actual conditions (i.e. labeled predictions of identified behavior) associated with the historical individuals).  
Claim 31
Williams teaches the system of claim 25, and further teaches wherein the training data comprises data acquired within a two week time period (Williams Col11 L18-25, noting a baseline pattern of user behavior (i.e. training data) is established over the course of six months, indicating that training data is comprised of at least data acquired within an arbitrary two week time period within the six months). 
Claim 33
Williams teaches the system of claim 25, further comprising a dashboard configured to connect to end user health record systems and into mobile applications (Williams Fig. 3, Col21 L3-33, noting a user interface display (i.e. dashboard) that allows access to generated reports over time (considered equivalent to connecting to end user health record systems) and can be displayed via a user’s mobile device (considered equivalent to connecting into mobile applications) per Col8 L3-22).  
Claim 36
Williams teaches the system of claim 25, and further teaches a water sensor configured to measure water usage of the home (Williams Col5 L62, Col18 L63, noting smart water sensors and/or connected water sensors; see also Col5 L31-49, noting one or more electrical use sensors that detect amount of electricity used by a water pump and associated times such that the electrical user sensor amounts to a water sensor, as expanded upon in Col10 L61 – Col11 L4); 
the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity based on the measured water usage (Williams Col6 L45-48, noting the server analyzes sensor data (including water usage data gleaned from the smart water sensors and/or water pump usage as described in Col5 L62, Col10 L61 – Col11 L4, Col18 L63) to determine information (i.e. activities as explained above for claim 25) associated with individuals).  
Claim 37
Williams teaches the system of claim 25, and further teaches a dashboard configured to connect to a wearable (Williams Fig. 3, Col21 L3-33, noting a user interface display (i.e. dashboard) that is embodied on a caregiver device; such a caregiver device can include a wearable electronic device such as a fitness tracker per Col8 L3-8, indicating that the dashboard can connect to a wearable).
Claim 38
Williams teaches the system of claim 25, further comprising a dashboard configured to connect to a smart speaker (Williams Fig. 3, Col21 L3-33, noting a user interface display (i.e. dashboard) that displays alerts and reports generated by analyzing sensor data from various connected sensors; such sensors can include smart speaker systems per Col6 L60. As shown in the connected system of Fig. 1, a sensor (e.g. a smart speaker) and a user interface of a caregiver device (i.e. a dashboard) are thus connected by virtue of both being part of the home environment monitoring system).  
Claim 39
Williams teaches the system of claim 25, and further teaches wherein the activity includes a common daily activity (Williams Col6 L49 – Col7 L40, noting detected activities include movements and activities related to cooking, cleaning, exercise, entertainment, medical device use, etc. which are considered equivalent to common daily activities).  
Claim 40
Williams teaches the system of claim 25, and further teaches wherein the activity includes ADL (Williams Col6 L49 – Col7 L40, noting detected activities include movements and activities related to cooking, cleaning, exercise, entertainment, medical device use, etc. which are considered equivalent to activities of daily living).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of “Home monitoring of breathing rate in people with chronic obstructive pulmonary disease: observational study of feasibility, acceptability, and change after exacerbation” by Noah Rubio et al., hereinafter “Rubio.”
Claim 2
Williams teaches the system of claim 1, showing a system that can predict a medical condition by monitoring a vast array of sensor types from a patient’s home. However, Williams fails to explicitly disclose that the predicted event specifically includes at least one of: chronic obstructive pulmonary disease (COPD); congestive heart failure (CHF); chronic liver disease (CLD); mild cognitive impairment (MCI); and multi-morbidity. However, Rubio teaches that telehealth monitoring programs for predicting health events can monitor patient sensors to specifically identify/predict COPD events (Rubio abstract, introduction). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes prediction of 
Claim 11
Williams teaches the system of claim 1, and further teaches: 
a water sensor configured to measure toileting of the patient (Williams Col5 L62, Col18 L63, Col 19 L2, noting smart/connected water sensors and/or smart toilets); and 
a respiration sensor configured to measure a respiration rate of the patient (Williams Col6 L18, Col19 L7, noting sensors for detecting breathing rate). 
However, though Williams notes that a condition predicted by monitoring the vast array of sensor types may be a “medical condition”, it fails to explicitly disclose wherein: the event is chronic obstructive pulmonary disease (COPD); and  25the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the COPD event based on the respiration rate of the patient but not the toileting of the patient.  
However, Rubio teaches that telehealth monitoring programs for predicting health events can specifically monitor breathing rate sensors to identify/predict COPD events (Rubio abstract, introduction). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes breathing rate sensors for predicting generic medical conditions such that it specifically predicts COPD using breathing rate as in Rubio because COPD is a disease that affects a large number of patients and would benefit from early identification/prediction of COPD events via telehealth monitoring in order to reduce hospital admissions, improve time to recovery, slow disease deterioration, and reduce health care use/cost (as suggested by Rubio Introduction). 
Claim 13
Williams teaches the system of claim 1, showing a system that can predict a medical condition by monitoring a vast array of sensor types from a patient’s home. However, Williams fails to explicitly disclose that the predicted event specifically includes chronic obstructive pulmonary disease (COPD). 
Claim 14
Williams teaches the system of claim 1, and further teaches wherein: 

the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to receive one-way information from a medical device, and predict the event further based on the signal received from a medical device (Williams Col6 L13-33, noting receipt of data from sensors that detect activity and/or movement data, body temperature, heart rate data, breathing rate, hydration data, weight data, glucose/ketones levels, medication adherence, medical/health monitor device use data, sleep data, exercise data, body control data, fine motor control data, health and/or nutrition data, etc.; sensors that detect each of these types of user data can be considered medical devices, and such data is analyzed by the server to determine activity information as noted in Col6 L45-48).  
However, though Williams notes that a condition predicted by monitoring the vast array of sensor types (including signals from a medical device) may be a “medical condition”, it fails to explicitly disclose wherein the predicted event is chronic obstructive pulmonary disease (COPD). However, Rubio teaches that telehealth monitoring programs for predicting health events can specifically monitor breathing rate sensors (i.e. medical devices) to identify/predict COPD events (Rubio abstract, introduction). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes breathing rate medical device sensors for predicting generic medical conditions such that it specifically predicts COPD using breathing rate as in . 

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Vallee et al. (US 20160378943 A1).
Claim 6
Williams teaches the system of claim 1, and further teaches: an  (Williams Fig. 3, noting a visual interface providing caregiver alerts as determined by the system).
Though Williams provides visual alerts to a caregiver, it fails to explicitly disclose providing audible alerts, and that such alerts are in response to a predicted event being predicted to occur specifically within a predefined time period. However, Vallee teaches a medical alerting system that provides visual and/or audible alerts interchangeably to a user if a predicted risk for a particular day is above a certain threshold (Vallee [0030], [0102]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the alerting system of Williams to provide audible alerts in response to a predicted event being predicted to occur on a particular day as in Vallee because Vallee shows that audible and visual alerts are both known and interchangeable methods of alerting a user to a predicted event (per [0102]), and simple substitution of one known element for another yielding predictable results (i.e. the user being alerted to the medical event) renders the claim obvious; as well as in order to allow a user to react to a prediction of an adverse event occurring within a specific short-term timeframe so that care workers can try to prevent the event and maintain patients at home longer (as suggested by Vallee [0030]). 
Claim 7
Williams teaches the system of claim 1, and further teaches: a visual alarm; wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the visual alarm to emit a visual alarm if the predicted event is predicted to occur  (Williams Fig. 3, noting a visual interface providing caregiver alerts as determined by the system).
Though Williams provides visual alerts to a caregiver, it fails to explicitly disclose that such alerts are in response to a predicted event being predicted to occur specifically within a predefined time period. However, Vallee teaches a medical alerting system that provides visual alerts to a user if a predicted risk for a particular day is above a certain threshold (Vallee [0030], [0102]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the visual alerting system of Williams to provide alerts in response to a predicted event being predicted to occur on a particular day as in Vallee in order to allow a user to react to a prediction of an adverse event occurring within a specific short-term timeframe so that care workers can try to prevent the event and maintain patients at home longer (as suggested by Vallee [0030]). 
Claim 10
Williams teaches the system of claim 1, and further teaches generating an alert if an emergency condition is detected or predicted (Williams Fig. 3, Col9 L6-16, noting a visual interface providing emergency alerts). However, Williams fails to explicitly disclose that the event is predicted based on a score calculated based on the determined activity; and the generation of two separate alerts such that the system generates an amber alert if the score exceeds a first predetermined threshold and generates a red alert if the score exceeds a second predetermined threshold. 
However, Vallee shows that a dynamic risk score may be calculated for a patient based on sensor data (equivalent to the determined activities of the patient) and used to predict whether an emergency condition will occur on a given day and provide corresponding notifications if the score is above a threshold (Vallee Fig. 2, [0034], [0102]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the event/condition identification/ prediction system of Williams such that the event or condition is predicted based on a score calculated from determined activities as in Vallee in order to provide dynamic and personalized scoring models learned for each patient that provide improved event predictions and higher quality alerts (as suggested 
Further, although the combination fails to explicitly disclose that two separate alerts (e.g. amber and red) are generated if the score exceeds a first and/or second threshold, respectively, Vallee does note that prior art systems include the capability of sending at least three tiers of alert (e.g. low, medium, and high) based on measured parameters falling within one of at least three threshold ranges (Vallee [0020]). Because the generation of multiple tiers of alerts distinguishing the criticality of patient vital signs is shown to be well-known in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to similarly provide at least two tiers of alerts corresponding to at least two thresholds for the dynamic risk score (rather than just for individual vital sign values) in order to distinguish between the criticality/severity of predicted risk levels in the alerts (as suggested by Vallee [0020]). 

Claims 8-9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claims 1 and 25 above, and further in view of Norwood et al. (US 20160212506 A1).
Claim 8
Williams teaches the system of claim 1, and further teaches wherein the at least one sensor includes: 
a first electrical measurement device configured to measure an (Williams Col5 L31-49, noting one or more electrical use sensors that detect amount of electricity used by devices in an individual’s home); and
a second electrical measurement device configured to measure a power usage of a kitchen of the home (Williams Col5 L31-49, noting sensors include one or more electrical use sensors that detect amount of electricity used by devices in an individual’s home, including appliances used in a kitchen such as stoves, ovens, dishwashers, refrigerators, freezers, microwaves, etc.). 
Though Williams discloses the use of multiple electrical measurement sensors for measuring a variety of household electrical usage sources, including those found in a kitchen, it fails to explicitly disclose that one of the devices measures an overall power usage of a home. However, Norwood shows that in a system for monitoring electricity consumption of homes, a first device may measure an overall 
Claim 9
Williams teaches the system of claim 1, and further teaches wherein the at least one sensor includes: 
a first electrical measurement device configured to measure an (Williams Col5 L31-49, noting one or more electrical use sensors that detect amount of electricity used by devices in an individual’s home and/or times at which each device uses electricity (i.e. including timestamps)); 
a second electrical measurement device configured to measure a power usage of a kitchen of the home, wherein the second electrical measurement includes a timestamp (Williams Col5 L31-49, noting one or more electrical use sensors that detect amount of electricity used by devices in an individual’s home and/or times at which each device uses electricity (i.e. including timestamps); such devices include appliances used in a kitchen such as stoves, ovens, dishwashers, refrigerators, freezers, microwaves, etc.); 
a water sensor configured to generate a water usage measurement of the home, wherein the water usage measurement includes a timestamp (Williams Col5 L62, Col18 L63, noting smart water sensors and/or connected water sensors; see also Col5 L31-49, noting one or more electrical use sensors that detect amount of electricity used by a water pump and associated times such that the ; 
a sleeping sensor configured to measure sleep of the patient (Williams Col6 L27, Col19 L10, noting sensors for detecting sleep); 
a vital sign sensor configured to measure a vital sign of the patent (Williams Col6 L15-19, Col19 L6-7, noting sensors for detecting vital signs such as heart rate, breathing rate, body temperature, etc.); 
a mobility sensor configured to measure mobility of the patient (Williams Col5 L61, Col6 L13-14, Col19 L5, noting motion sensors and other sensors for detecting movement; see also Col5 L65 & Col6 L29-31, noting wearable sensors and other sensors for detecting exercise, body control, and fine motor control data of a patient (i.e. measures representing mobility)); and 
a presence sensor configured to measure a presence of the patient (Williams Col5 L61, Col6 L13-14, Col19 L5, noting motion sensors and other sensors for detecting movement).  
Though Williams discloses the use of multiple electrical measurement sensors for measuring a variety of household electrical usage sources, including those found in a kitchen, it fails to explicitly disclose that one of the devices measures an overall power usage of a home. However, Norwood shows that in a system for monitoring electricity consumption of homes, a first device may measure an overall power usage of the home (Norwood Fig. 13, [0121], noting smart meter 328 that can monitor power distribution to all electrical devices in the home) while a second device may measure a power usage of a kitchen of the home (Norwood Fig. 13, [0123], noting power sensor array 332 that includes a sensing device for each of circuits 326 to measure electricity usage in each circuit for each zone. The zones can be designated as certain rooms in a house, e.g. a kitchen as in [0135]-[0136]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multiple electricity sensors in the system of Williams such that one device measures overall home usage and another device measures kitchen usage as in Norwood in order to allow subsequent analysis and reporting to understand both the overall electricity consumption as well as a room-by-room breakdown of consumption to provide appropriately granular monitoring of abnormalities correlated with overarching trends in energy usage (as suggested by Norwood [0150]). 
Claim 35
Williams teaches the system of claim 25, and further teaches wherein: 
the at least one sensor includes an electrical sensor, and the at least one measurement includes an electrical measurement from the at least one electrical sensor (Williams Col5 L31-49, noting sensors include one or more electrical use sensors that detect amount of electricity used by devices in an individual’s home); 
 (Williams Col6 L45-48, noting server running software applications to analyze data detected by the sensors; per Col5 L31-49, sensors send a variety of electrical data about the home, including which                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           outlets within the home are using electricity, which devices within the home are using electricity, the amount of electricity used by each device, dates/times at which each device uses electricity, etc.; the server receiving and analyzing this aggregated data from one or more electrical sensors and using the analyzed data to determine information associated with individuals in the home environment is considered equivalent to a load identifier receiving electrical measurements and disaggregating the electrical measurements into these more granular data types for further analysis); 
29the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity based on the disaggregated electrical measurement (Williams Col6 L45-48, noting the server analyzes sensor data (including the granular data types gleaned from the electrical sensors described in Col5 L31-49) to determine information (i.e. activities as explained above for claim 25) associated with individuals).  
In summary, Williams teaches the analysis of electrical usage data from electricity sensors that operate at a granular level to provide device-specific sensor data. However, Williams fails to explicitly disclose a method by which the received sensor data is disaggregated, and thus fails to explicitly disclose that such granular data is obtained via a load identifier that receives and disaggregates the electrical measurement. However, Norwood teaches that in a system for monitoring electricity consumption of homes, electricity usage data from multiple home sensors can be disaggregated at a central device monitoring server (i.e. a load identifier) using a disaggregation/device identification module to provide granular device-by-device or zone-by-zone consumption data for further analysis (Norwood Figs. 13 & 14, [0125], [0133], noting central device monitoring server 304 using information received from a plurality of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of “Frailty as Tested by Gait Speed is an Independent Risk Factor for Cirrhosis Complications that Require Hospitalization” by Michael Dunn et al., hereinafter “Dunn.”
Claim 12
Williams teaches the system of claim 1, showing a system that can predict a “medical condition” based on monitored inputs from a vast array of sensor types, including those that measure patient activity and movements to determine walking patterns and/or gait (Williams Col6 L13-14, Col7 L2-3). However, Williams fails to explicitly disclose wherein the event is liver disease, and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the liver disease event based on a gait speed of the patient but not the sleep angle of the patient.  
However, Dunn teaches that events associated with liver diseases like cirrhosis can be predicted from frailty indicators such as gait (Dunn abstract, noting “Frailty is a known risk factor for major life-threatening liver transplant complications, deaths, and waitlist attrition…. Frailty as measured by gait speed is an independent and potentially modifiable risk factor for cirrhosis complications requiring hospitalization”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes walking pattern / gait analysis for predicting generic medical conditions such that it specifically predicts events associated with liver diseases like cirrhosis using gait as in Dunn because liver diseases account for one specific class of adverse patient outcomes that it is useful to predict and potentially reduce the likelihood of or prevent (as suggested by Dunn abstract).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Kroll et al. (US 20030149367 A1).
Claim 15
Williams teaches the system of claim 1, showing a system that can predict a medical condition by monitoring a vast array of sensor types from a patient’s home. However, Williams fails to explicitly disclose that the predicted event specifically includes congestive heart failure (CHF). However, Kroll teaches that events associated with CHF can be predicted from physiological sensor data (Kroll [0015], [0060], noting determination of a risk of mortality due to CHF calculated based on various physiological parameters obtained from a variety of sensors). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes prediction of generic medical conditions such that it specifically predicts CHF as in Kroll because CHF is a debilitating end-stage disease that it is desirable to monitor chronically and non-invasively to understand a patient’s overall well-being such that stabilizing therapies can be optimized and carefully tailored to the patient’s condition (as suggested by Kroll [0003], [0010]).  
Claim 16
Williams teaches the system of claim 1, wherein: 

the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the event further by applying an anomaly detection machine learning method to a signal received from a sensor detecting heart rate (Williams Fig. 5, Col13 L40-60, noting current sensor data (e.g. from a sensor detecting heart rate as in Col6 L17) is applied to a trained anomaly detection machine learning algorithm to detect abnormal or anomalous patterns).  
However, though Williams notes that a condition predicted by monitoring the vast array of sensor types (including signals from a heart rate sensor) may be a “medical condition”, it fails to explicitly disclose wherein the predicted event includes congestive heart failure (CHF) and that the sensor detecting heart rate is specifically a cardiac defibrillator or pacemaker. However, Kroll teaches that events associated with CHF can be predicted from heart rate signals obtained from physiological sensors such . 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of “Liver stiffness: a novel parameter for the diagnosis of liver disease” by Sebastian Mueller et al., hereinafter “Mueller.”
Claim 17
Williams teaches the system of claim 1, showing a system that can predict a medical condition by monitoring a vast array of sensor types from a patient’s home. However, Williams fails to explicitly disclose that the predicted event specifically includes chronic liver disease (CLD). However, Mueller teaches that one type of disease that can be predicted from analysis of medical sensor data (e.g. signals of liver stiffness from a noninvasive FibroScan device) are chronic liver diseases (Mueller abstract, second paragraphs on Pg 50, noting “Many studies on chronic liver disease have proven that measurement of LS is a rapid and excellent screening test for liver cirrhosis”; see also “Liver stiffness assessment by FibroScan – practical experience” section on Pg 53, noting use of a rapid, noninvasive testing procedure with a FibroScan medical device that produces a signal of liver stiffness). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes medical device sensors for predicting generic medical conditions such that it specifically predicts CLD as in Mueller because liver diseases affect a large number of patients and can result in a number of health problems and have a high mortality rate, so it would be beneficial to provide early and reliable diagnosis/prediction of this type of medical condition to provide early treatment and prevention measures (as suggested by Mueller, first two paragraphs of 
Claim 18
Williams teaches the system of claim 1, wherein: 

the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the event further by applying an anomaly detection machine learning method to a signal from a sensor (Williams Fig. 5, Col13 L40-60, noting current sensor data (e.g. from any of the variety of sensors enumerated in Col6 L11-35) is applied to a trained anomaly detection machine learning algorithm to detect abnormal or anomalous patterns).
However, though Williams notes that a condition predicted by monitoring the vast array of sensor types (including signals from a medical device or sensor) may be a “medical condition”, it fails to explicitly disclose wherein the predicted event is chronic liver disease (CLD) and wherein the analyzed signal is a signal of liver stiffness or liver steatosis. However, Mueller teaches that one type of disease that can be predicted from medical device signals (e.g. signals of liver stiffness) are chronic liver diseases (Mueller abstract, second paragraphs on Pg 50, noting “Many studies on chronic liver disease have proven that measurement of LS is a rapid and excellent screening test for liver cirrhosis”; see also “Liver stiffness assessment by FibroScan – practical experience” section on Pg 53, noting use of a rapid, noninvasive testing procedure with a FibroScan medical device that produces a signal of liver stiffness). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes medical device sensors for predicting generic medical conditions such that it specifically predicts CLD using a signal of liver stiffness as in Mueller because liver diseases affect a large number of patients and can result in a number of health problems and have a high mortality rate, so it would be beneficial to provide early and reliable diagnosis/prediction of this type of medical condition to provide early treatment and prevention measures (as suggested by Mueller, first two paragraphs of “Introduction” section on Pgs 49-50). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Dolev et al. (US 20180014772 A1).
Claim 19
Williams teaches the system of claim 1, showing a system that can predict a medical or cognitive condition by monitoring a vast array of sensor types from a patient’s home. However, Williams fails to explicitly disclose that the predicted event specifically includes mild cognitive impairment (MCI). However, Dolev teaches that events associated with MCI can be evaluated/predicted from neural signals obtained from medical devices (Dolev [0006], [0010]-[0011], [0054], claims 1-2, noting analysis of neural stimulator device data from memory-related areas of the brain to predict early onset of MCI and other cognitive conditions). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes various sensors for predicting generic cognitive conditions such that it specifically predicts MCI as in Kroll because diagnosing neurological conditions such as MCI accurately and at an early stage is of cardinal importance for the effectiveness of treatments that may be used for treating and/or managing the condition (as suggested by Dolev [0002]). 
Claim 20
Williams teaches the system of claim 1, and further teaches wherein the predicted event includes mild cognitive impairment (MCI) (Williams Col7 L60-66, noting the detected condition (i.e. event) can include a cognitive condition); and 
the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the event further by applying an anomaly detection machine learning method to an integrated data stream from a sensor (Williams Fig. 5, Col13 L40-60, noting current sensor data (e.g. from any of the variety of sensors enumerated in Col6 L11-35) is applied to a trained anomaly detection machine learning algorithm to detect abnormal or anomalous patterns).  
However, though Williams notes that a condition predicted by monitoring the vast array of sensor types (including signals from a heart rate sensor) may be a “cognitive condition”, it fails to explicitly disclose wherein the predicted event includes mild cognitive impairment (MCI) and that the sensor is neural stimulator device that stimulates brain memory function. However, Dolev teaches that events associated with MCI can be evaluated/predicted from neural signals obtained from neural stimulator devices stimulating brain memory function (Dolev [0006], [0010]-[0011], [0054], claims 1-2, noting analysis of neural stimulator device data from memory-related areas of the brain to predict early onset of MCI and other cognitive conditions). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes various sensors for predicting generic cognitive conditions such that it specifically predicts MCI using neural stimulator data as in Kroll because diagnosing neurological conditions such as MCI accurately and at an early stage is of cardinal importance for the effectiveness of treatments that may be used for treating and/or managing the condition (as suggested by Dolev [0002]). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Schulhauser et al. (US 20200038671 A1).
Claim 21
Williams teaches the system of claim 1, showing a system that can predict a medical or cognitive condition by monitoring a vast array of sensor types from a patient’s home. However, Williams fails to explicitly disclose that the predicted event specifically includes multi-comorbidity. However, Schulhauser teaches that various types of patient sensor data can be evaluated to predict one or more medical conditions, including the presence of one or more comorbidities (Schulhauser [0075], [0098]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes various sensors for predicting generic medical conditions such that it specifically predicts multi-comorbidity as in Schulhauser because understanding all comorbidities indicated or predicted for a patient allows a system to determine the appropriate course of treatment for the patient’s condition(s) (as suggested by Schulhauser [0098] & claim 14). In addition, presence of comorbidity conditions allow patient populations to be distinguished from one another and allows for the appropriate machine learning diagnostic models to be selected and applied to a particular patient based on their population characteristics (as suggested by Schulhauser [0095]-[0096] & [0107]).
Claim 22
Williams teaches the system of claim 1, wherein  (Williams Fig. 5, Col13 L40-60, noting current sensor data (e.g. from sensors that detect medical parameters such as body temperature, heart rate, breathing rate, glucose/ketones levels, etc. as outlined in Col6 L13-33 and are thus considered medical devices) is applied to a trained anomaly detection machine learning algorithm to detect abnormal or anomalous patterns).   
However, though Williams notes that a condition predicted by monitoring the vast array of sensor types (including signals from a medical device like a heart rate or breathing rate sensor) may be a “medical condition”, it fails to explicitly disclose wherein the predicted event includes multi-comorbidity. However, Schulhauser teaches that various types of patient sensor data from medical devices can be evaluated to predict one or more medical conditions, including the presence of one or more comorbidities (Schulhauser [0075], [0098]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that already includes various sensors for predicting generic medical conditions such that it specifically predicts multi-comorbidity based on signals from medical devices as in Schulhauser because understanding all comorbidities indicated or predicted for a patient allows a system to determine the appropriate course of treatment for the patient’s condition(s) (as suggested by Schulhauser [0098] & claim 14). In addition, presence of comorbidity conditions allow patient populations to be distinguished from one another and allows for the appropriate machine learning diagnostic models to be selected and applied to a particular patient based on their population characteristics (as suggested by Schulhauser [0095]-[0096] & [0107]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 25 above, and further in view of Young et al. (US 20080077020 A1).
Claim 26
Williams teaches the system of claim 25, showing a patient monitoring system in which a vast ballistocardiograph (BCG) measurement device. However, Young teaches that a ballistocardiograph device may be used to monitor vital signs of a patient in a home or elder-care setting (Young abstract, [0005]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified heart rate and vital sign detection sensors in the system of Williams to include a ballistocardiograph measurement device as in Young in order to provide a less intrusive means for measuring heart rate that can be used comfortably by an individual on a mattress or chair, does not require any patient hookup, can be used easily by an untrained person, and provides accurate heart and respiration rate information to a monitoring site or person (as suggested by Young [0005]-[0006]). 

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 25 above, and further in view of Sivertsen et al. (US 20200289033 A1).
Claim 27
Williams teaches the system of claim 25, and further teaches  (Williams Col6 L13-14, noting sensors can detect activity and/or movement data, considered equivalent to a presence measurement). 
Though the system contemplates a vast array of sensors to acquire the various measurements, Williams fails to explicitly disclose that the sensor providing the presence measurement is specifically an ultra-wideband (UWB) radar. However, Sivertson teaches that an ultra-wideband radar may be configured to detect patient presence in a system for predicting patient events (Sivertson abstract, [0113], [0120]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified motion/presence detection sensors in the system of Williams to include UWB radar as in Sivertson in order to provide a 3D representation of presence and motion that can be used as input for machine learning models to develop more sophisticated pattern recognition models to enable detection of additional patient conditions or detection with higher accuracy, as 
Claim 28
Williams teaches the system of claim 25, and further teaches  (Williams Col6 L18-19, noting sensors can detect breathing rate). 
Though the system contemplates a vast array of sensors to acquire the various measurements, Williams fails to explicitly disclose that the sensor providing the breathing rate measurement is specifically an ultra-wideband (UWB) radar. However, Sivertson teaches that it is well-known in the art to use an ultra-wideband radar to detect respiration of a person (Sivertson [0120]-[0121]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute this well-known means of respiration detection as one of the contemplated breathing rate sensors of Williams because simple substitution of one known element for another producing a predictable result (i.e. the detection of patient respiration in some manner) renders the claim obvious. 

Claim 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 25 above, and further in view of McIntosh et al. (US 20160027278 A1).
Claim 32
Williams teaches the system of claim 25, and further teaches 
a dashboard (Williams Fig. 3, Col9 L6-16, noting a user interface display (i.e. dashboard)), and 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to: 

display a three-alarm system on the dashboard (Williams Fig. 3, noting display of at least three 
Though Williams teaches a dashboard display that provides various types of information about a particular user, it fails to explicitly disclose the system displaying an avatar of the patient on the dashboard. However, McIntosh teaches that a caregiver dashboard displaying various information about monitored patients also displays an accompanying picture (i.e. avatar) of each monitored user to provide instant recognition for the caregiver (McIntosh Fig. 4, [0120]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the caregiver dashboard display of Williams to include display of an avatar of each monitored patient as in McIntosh in order to provide instant recognition of a monitored patient for a caregiver and to help differentiate between patients if monitoring more than one (as suggested by McIntosh Fig. 4 & [0120]).
Claim 34
Williams teaches the system of claim 25, showing a server that collects and processes sensor information. However, Williams fails to explicitly disclose the system further comprising a hub configured for edge processing.  
However, McIntosh teaches that in a patient home monitoring system with a plurality of home sensors, the sensors are typically connected to a local hub or gateway device that concentrates the sensor information (i.e. performs local / “edge” processing) and transmits it for further processing in a cloud environment (McIntosh [0050], [0081]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-sensor system of Williams to include a local hub device configured for edge processing as in McIntosh because this is a “typical” arrangement (as taught by McIntosh [0081]) and also provides the benefit of a robust and compact device that allows for local concentration and encryption of sensor data prior to remote processing, as suggested by McIntosh [0050] & [0081]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626             

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687